Citation Nr: 0031569	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  99-14 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a compensable rating for rheumatic fever, 
residuals thereof with mild joint symptoms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to May 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The appeal was docketed at the Board in 1999.


REMAND

The veteran's service-connected rheumatic fever, residuals 
thereof with mild joint symptoms, is presently rated 
noncompensable in accordance with 38 C.F.R. Part 4, 
Diagnostic Code 6309 (1999).  Under such Code, once the 
rheumatic fever achieves quiescent status (as in the present 
case), it is thereafter rated on residuals such as heart 
damage under the appropriate system.  The Board observes that 
service connection was initially established in 1945 for 
valvular heart disease, mitral insufficiency.  In 1949, the 
veteran's pertinent service-connected disability was restated 
as "rheumatic fever, residuals thereof with mild joint 
symptoms (previously diagnosed as valvular heart disease, 
mitral insufficiency)", which disability has been rated as 
noncompensable for more than 50 years.  Conversely, service 
connection is not in effect for coronary artery disease. 

While it is undisputed that the veteran presently has 
coronary artery disease, it is unclear whether such pathology 
is of rheumatic origin.  In this regard, when the veteran was 
examined by VA in September 1999, the VA examiner commented 
that "[r]heumatic valve disease usually affects the mitral 
valve leaflets [, but] [i]n this case, it is a mitral valve 
annulus that is defective.  In addition, the veteran has 
ischemic changes of the inferior wall and apex.  The ischemic 
heart disease in this location could be associated with" 
factors including "mitral regurgitation (italics added)".  
While the veteran achieved a workload of 6 metabolic 
equivalents on a stress test administered in conjunction with 
the September 1999 VA examination, ordinarily representative 
of such disablement as would warrant a compensable rating 
under either Code 7000 or 7007, such evaluation would obtain 
only if the veteran's ischemic (organic) heart disease is in 
fact of rheumatic origin.  Because any latter etiologic 
relationship is (based on the present record) uncertain, the 
Board is of the opinion that another VA examination (with 
pertinent opinion), as specified in greater detail below, 
must be accomplished before further appellate action ensues.  
Further development to facilitate the accomplishment of the 
same is, therefore, specified below.

Accordingly, the case is REMANDED for the following:  

1.  The RO should appropriately contact 
the veteran and request that he provide 
the names, addresses and approximate 
dates of treatment with respect to all 
health care providers, to include all VA 
medical facilities, who have treated him 
for heart disease (of any kind) in the 
last five years, and for which any 
related clinical reports have not already 
been submitted.  After obtaining any 
necessary authorization, the RO should 
obtain copies of all indicated treatment 
records.

2.  The RO should arrange for the veteran 
to undergo VA examination by a board 
certified cardiologist, if available, to 
determine the current nature and severity 
of all present cardiac pathologies, 
whether functional or organic.  Any 
special diagnostic studies deemed 
necessary should be performed.  After 
reviewing the record, to specifically 
include all reports pertaining to the 
veteran's examination by VA in September 
1999, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any ascertained 
organic heart disease is of rheumatic 
origin.  It is imperative that a copy of 
this remand as well as the claims folder 
be provided to the examiner for review 
prior to the examination.  The rationale 
for all opinions expressed should be 
fully explained.

3.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
the examination is in compliance with the 
Board's 
examination instructions.  Any necessary 
corrective action should be undertaken.

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue on appeal.

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 5 -


